April 10, 2012 Jim Allegretto Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 3561 Washington, D.C. 20549 Barnes & Noble, Inc. Form 10-K for the Fiscal Year Ended April 30, 2011 Filed June 29, 2011 File No. 001-12302 Dear Mr. Allegretto: Reference is made to the comment letter (the “Comment Letter”) dated April 2, 2012 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to the annual report on Form10-K of Barnes & Noble, Inc. (the “Company”) for the fiscal year ended April 30, 2011, filed with the Commission on June 29, 2011. In order to consider and fully respond to the comments raised by the Staff in the Comment Letter, the Company believes that it will require additional time beyond the ten business days referred to therein.Accordingly, the Company respectfully requests an extension of the time to respond to the Comment Letter of ten business days to April 30, 2012. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me with any further comments or questions. Sincerely, /s/ Allen Lindstrom Allen Lindstrom Vice President, Corporate Controller
